--------------------------------------------------------------------------------

Exhibit 10.1

APPOINTMENT AS A NON-EXECUTIVE DIRECTOR
OF CHINA GENGSHENG MINERALS, INC.


Date: July 1, 2013

Dear Mr. Friedland,

This letter confirms your appointment on July 1, 2013 as a Non-Executive
Director of China Gengsheng Minerals Inc., a Nevada corporation (the “Company”)
and the Chair of the Audit Committee under the Company's Board of Directors (the
“Appointment”) and outlines the terms of the Appointment.

Appointment

1.

Subject to your consent to act as a Director of the Company, you will hold
office from July 1, 2013 until you fail to be re-elected at an annual general
meeting of the Company.

    2.

Notwithstanding the other provisions of this letter, the Appointment may be
terminated at any time by the Company in accordance with the relevant laws and
regulations or the Company's by-laws, or upon your resignation. It is desirable
that you resign by written notice to the Company's Chairman, reasonably
forewarning of your intention to resign or to not seek re-election where that is
possible, so that the Company can plan for succession of skills and experience
on the Board. Upon such termination or resignation for any reason, you shall not
be entitled to any damages for loss of office and no fee will be payable to you
in respect of any unexpired portion of the term of the Appointment.

    3.

During the Appointment you may also be asked to serve on one or more of other
Board committees such as Compensation and/or Nomination Committees.

    4.

You are considered to be an independent Non-Executive Director and will be
identified as such in the annual report and other documentation. If
circumstances change, and you believe that your independence may be in doubt,
you should discuss this with the Chairman as soon as practicable.

Time commitment

5.

The Company anticipates a time commitment of not less than 15 days per year, but
you are aware that the nature of the role makes it impossible to be specific
about the time commitment. This will include attendance at regular and emergency
Board meetings. You may also be required to attend regular meetings of any Board
committee of which you are a member. In addition, you will be expected to devote
appropriate preparation time ahead of each meeting. Attendance of meetings may
be in person or via phone.

    6.

By accepting the Appointment, you confirm that you are able to allocate
sufficient time to perform your role.

Role

7.

As a Non-Executive Director you have the same general legal responsibilities to
the Company as any other Director.

      8.

The Board as a whole is collectively responsible for promoting the success of
the Company by directing and supervising the Company's affairs. The Board:

       

provides leadership of the Company within a framework of prudent and effective
controls which enable risk to be assessed and managed;

       

sets the Company's strategic aims, ensures that the necessary financial and
human resources are in place for the Company to meet its objectives, and reviews
management performance; and

       

sets the Company's values and standards and ensures that its obligations to its
shareholders and others are understood and met.


--------------------------------------------------------------------------------


9.

In addition to these requirements of all Directors, the role of the
Non-Executive has the following key elements:

     

Strategy: Non-Executive Directors should constructively challenge and contribute
to the development of strategy;

     

Performance: Non-Executive Directors should scrutinize the performance of
management in meeting agreed goals and objectives and monitor the reporting of
performance;

     

Risk: Non-executive Directors should satisfy themselves that financial
information is accurate and that financial controls and systems of risk
management are robust and defensible; and

     

People: Non-executive Directors are responsible for determining appropriate
levels of remuneration of executive directors and have a prime role in
appointing, and where necessary removing, senior management and in succession
planning.

    10.

In addition, responsibilities of the Audit Committee as a whole shall include
the following:

     

Preapprove audit and non-audit services;

     

Receive reports from auditor on critical accounting policies; receive reports
from auditor on discussion with management on alternative GAAP, their effects,
and the auditor's preference; receive reports from auditor on material
communications with management. Auditor reports shall be delivered directly to
the Audit Committee.

     

Oversee the auditor engagement, including engaging, compensation, and resolving
disagreement with management on financial reporting.

     

Provide procedures to receive, retain, and treat complaints; provide procedures
to confidentially handle employee complaints.

Compensation

11.

As a non-executive Director, you will be paid a base fee currently of USD 20,000
per annum. In addition, you will be paid a fee of USD 5,000 per annum for acting
as Chair of the Audit Committee. Fees are payable quarterly, in either USD or
equivalent RMB, with the first quarterly payment payable upon execution of this
letter and will be deposited into your bank account, details of which you will
provide to the Company.

   12.

You will have no entitlement to any bonus during the Appointment and no
entitlement to participate in any pension scheme operated by the Company.

   13.

In the event that you cease to act as a Director and/or Chair of Audit Committee
of the Company due to termination or resignation for any reason or failure to be
re-elected, any compensation shall be paid on a pro- rata basis calculated based
on the actual dates of serving the role(s).

Expenses

14.

In addition to the compensation described in Section 11 above, the Company will
reimburse you for all reasonable and properly documented expenses you incur in
performing your role, including but not limited to traveling, lodging, and
reasonable meal expenses in the trips. You should submit any details of expenses
incurred to the Company Secretary. The Company shall pay the reimbursed amount
in cash or to your designated account no later than five (5) working days after
presentation of reimbursement documents.

Indemnity and D&O Liability Insurance Coverage

15.

The Company will provide and maintain directors' and officers' (D&O) liability
insurance coverage for you in respect of the period for which you are a director
of the Company at such levels, for such risks and subject to such terms, and for
such a period after you cease to be a director of the Company, as the Company
provides and maintains such cover for its directors generally for each year
thereafter, including such self insurance coverage as the Company makes
available or obtains on behalf of itself or its directors. Terms of the D&O
insurance shall be to your full satisfaction.


--------------------------------------------------------------------------------

Confidential Information


16.

You agree that both during and after your time as a director of the Company, you
will not use for your own or another's benefit or disclose or permit the
disclosure of any confidential information about the Company, its suppliers,
customers or other constituents, other than as appropriate in connection with
the proper performance of your duties as a director or otherwise in accordance
with prior authorization provided by the Company. Confidential information shall
include, without limitation, all and any information, whether or not recorded,
of the Company which you have obtained by virtue of your appointment and which
(i) the Company regards as confidential, (ii) is apparently confidential by
reason of its nature or the circumstances in which it comes to your knowledge,
and/or (iii) in respect of which the Company is bound by any obligation of
confidence to a third party. Confidential information may include, without
limitation:

16.1 all and any information relating to results of operations, financial
condition, plans and prospects, business methods, corporate plans, future
business strategy, management systems, borrowing activities, possible
transactions with other parties, possible restructuring, liquidity issues,
litigation (pending or threatened), senior management changes, securities
offerings, dividend policy, and maturing new business opportunities;

16.2 all and any information relating to research and/or development projects;

16.3 all and any information concerning the curriculum vitae, compensation
details, work-related experience and other personal information concerning those
employed or engaged by the Company;

16.4 all and any information relating to marketing or sales of any past, present
or future product or service of the Company including sales targets and
statistics, market share and pricing statistics, marketing surveys and
strategies, marketing research reports, sales techniques, price lists, mark-ups,
discounts, rebates, tenders, advertising and promotional material, credit and
payment policies and procedures, and lists and details of customers, prospective
customers, suppliers, prospective suppliers, joint venture partners and
prospective joint venture partners, including their identities, business
requirements and contractual negotiations and arrangements with the Company;

16.5 all and any trade secrets, secret formulae, processes, inventions, design,
know-how, research projects, technical specifications and other technical
information in relation to the creation, production or supply of any past,
present or future product or service of the Company, including all and any
information relating to the working of any product, process, invention,
improvement or development carried on or used by the Company and information
concerning the intellectual property portfolio and strategy of the Company; and

16.6 any other information that a reasonable investor would consider important
in making a decision to buy, hold or sell the Company's securities.

17.

The restrictions contained in the clause 16 above shall cease to apply to any
confidential information which:

17.1 may (other than by reason of your breach of these terms) become available
to the public generally; or

17.2 you are required to disclose by law, governmental rule or regulation (in
which event you shall promptly notify the Company a reasonable period in advance
of such disclosure).

Other directorships and business interests

18.

The Company acknowledges that you have business interests other than those of
the Company and that you have declared any conflicts that are apparent at
present. In the event that you become aware of any potential conflicts of
interest, these should be disclosed to the Chairman and Company Secretary as
soon as they become apparent.

Miscellaneous

19.

Nothing in this letter shall create the relationship of employee and employer
between you and the Company.


--------------------------------------------------------------------------------


20.

The agreement constituted by this appointment letter shall be governed by, and
construed in accordance with laws of the State of Nevada.

    21.

Both you and the Company irrevocably agree that the Courts of the State of
Nevada shall have exclusive jurisdiction in relation to any claim, dispute or
difference concerning this appointment letter and any matter arising therefrom.

    22.

Both you and the Company irrevocably waive any right that you or the Company may
have to object to an action being brought in those Courts, to claim that the
action has been brought in an inconvenient forum, or to claim that those Courts
do not have jurisdiction.

Entire Agreement and Severability

23.

This appointment letter represents the entire understanding, and constitutes the
whole agreement, in relation to your appointment and supersedes any previous
agreement between yourself and the Company with respect thereto and, without
prejudice to the generality of the foregoing, excludes any warranty, condition
or other undertaking implied at law or by custom.

    24.

You confirm that:

24.1 in entering into the agreement constituted by this appointment letter you
have not relied on any representation, warranty, assurance, covenant, indemnity,
undertaking or commitment which is not contained in this appointment letter; and

24.2 in any event, without prejudice to any liability for fraudulent
misrepresentation or fraudulent misstatement, the only rights or remedies in
relation to any representation, warranty, assurance, covenant, indemnity,
undertaking or commitment given or action taken in connection with this
appointment are under this appointment letter and, for the avoidance of doubt
and without limitation, neither party has any right or remedy (whether by way of
a claim for contribution or otherwise) in tort (including negligence) or for
misrepresentation (whether negligent or otherwise, and whether made prior to,
and/or in, this appointment letter).

24.3 In the event that any part (including any sub clause or part thereof) of
this appointment letter shall be void or unenforceable by reason of any
applicable law, it shall be deleted and the remaining parts of this appointment
letter shall continue in full force and effect and, if necessary, both parties
shall use their best endeavors to agree any amendments to the appointment letter
necessary to give effect to the spirit of this appointment letter.

Language and Counterparts

25.

This appointment letter is written in English language. In case there are any
discrepancies between the original English version and its Chinese translation,
the English version shall apply.

    26.

This appointment letter may be executed by facsimile and in counterparts, all of
which taken together shall constitute one and the same instrument.

Waiver

27.

The failure of either party to insist upon strict performance of any of the
terms in this appointment letter shall not constitute a waiver of any of its
rights hereunder. Further, the waiver by either party of the breach of any
provision of this appointment letter shall not operate or be construed as a
waiver of any subsequent breach thereof.

Assignment

28.

The rights and benefits of the Company under this appointment letter shall be
transferable and shall inure to the benefit of its successors and assigns. Your
duties and obligations under this appointment letter are personal and therefore
you may not assign any right or duty under this appointment letter without the
prior written consent of the Company.


--------------------------------------------------------------------------------

Yours sincerely,

/s/Shunqing Zhang
Shunqing Zhang, Chairman
for and on behalf of
China Gengsheng Minerals, Inc.


Jeffrey Friedland, hereby accept the terms of appointment set out in this
letter.

/s/ Jeffrey Friedland

Date: July 1, 2013

--------------------------------------------------------------------------------